 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:17-cv-03048-GMN-GWF
 8                                        Plaintiff,
             v.                                                         ORDER
 9
      SANDRA J. DE FORREST,
10
                                        Defendant.
11

12          The undersigned United States Magistrate Judge for the District of Nevada hereby recuses
13   himself from the above-entitled matter in order to avoid the appearance of impropriety, in a
14   proceeding in which his impartiality might reasonably be questioned. Code of Judicial Conduct,
15   Canon 3(E)(1) and 28 U.S.C. § 455(a).
16          Based on the foregoing and good cause appearing therefor,
17          IT IS ORDERED that this matter shall be returned to the Clerk of the Court for random
18   reassignment to another Magistrate Judge.
19          IT IS FURTHER ORDERED that the settlement conference set for June 20, 2019 before
20   Magistrate Judge George Foley is hereby vacated.
21          Dated this 20th day of May, 2019.
22

23
                                                           GEORGE FOLEY, JR.
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
